Case 19-25467   Doc 13   Filed 09/16/19 Entered 09/16/19 11:18:58   Desc Main
                           Document     Page 1 of 8
Case 19-25467   Doc 13   Filed 09/16/19 Entered 09/16/19 11:18:58   Desc Main
                           Document     Page 2 of 8
Case 19-25467   Doc 13   Filed 09/16/19 Entered 09/16/19 11:18:58   Desc Main
                           Document     Page 3 of 8
Case 19-25467   Doc 13   Filed 09/16/19 Entered 09/16/19 11:18:58   Desc Main
                           Document     Page 4 of 8
Case 19-25467   Doc 13   Filed 09/16/19 Entered 09/16/19 11:18:58   Desc Main
                           Document     Page 5 of 8
Case 19-25467   Doc 13   Filed 09/16/19 Entered 09/16/19 11:18:58   Desc Main
                           Document     Page 6 of 8
    Case 19-25467   Doc 13   Filed 09/16/19 Entered 09/16/19 11:18:58   Desc Main
                               Document     Page 7 of 8








Case 19-25467   Doc 13   Filed 09/16/19 Entered 09/16/19 11:18:58   Desc Main
                           Document     Page 8 of 8
